DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of group I, encompassing claims 1-13 and 21-24, in the reply filed on 03/15/2021 is acknowledged.
Status of Application
2.	Claims 14-20 have been canceled, and elected claims 1-13 and 21-24 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 03/26/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 11 contains language that is cut off and words appear to be missing. The limitations intended to be covered by the claim are therefore unclear and the claim is indefinite. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-8, 10-12, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Davis et al (US 8309197) in view of Freeman et al (US 2016/0356497).
	Regarding claim 1, Davis et al teaches a turbine shroud component comprising a two-layer structure, said structure having a base structure (layer) and an abradable coating. Said base structure is formed by preparing a preform of ceramic fibers (see column 3, lines 10-15) that are 3-D woven (see Fig. 6, items 42 and 46 and column 4, lines 60-65). A secondary porous layer formed by 3-D woven ceramic fibers is coupled to said base structure so as to form an abradable coating (see column 4, lines 40-45). The coupling by loops forms a unified porous preform. After formation of the aforementioned two layers, the fibrous preforms are infiltrated (see column 4, lines 45-65 and claim 5). Infiltration of both layers together can constitute infiltrating the first (base) porous preform layer with a first ceramic matrix material and infiltrating the second porous preform layer with a second ceramic matrix material because there is no indication that the material materials cannot be the same material. 
	As such, the Davis method meets each process limitation of instant claim 1 but does not teach that the structural (base) layer and the abradable layer form a blade track. However, it would have been obvious to one of ordinary skill in the art to modify Davis in view of Freeman et al in order to form such a blade track structure using the Davis method because Freeman teaches a machinable CMC insert made from similar infiltration method of fiber preforms, and teaches that such a CMC part can be used equivalently for seals such as those taught by Davis, as well as for blade track components (see paragraph 0003 and 0049). This teaching would indicate to one of ordinary skill in the art that methods such as those taught by Davis were known in the art to be useable to make blade tracks and well as to make seals. Thus, the prior art indicates that blade tracks and seals could be manufactured equivalently in order to achieve equivalent and expected results. The choice of forming a blade track would then be advantageously made in order to produce a known product by a known method, which would be beneficial in terms of diversifying the products able to be made. Each limitation of instant claim 1 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 2, Davis teaches that the inventive method can comprise a step of adding carbon fibers that are thereafter removed. These are fugitive fibers. 
	Regarding claim 3, Davis teaches that the carbon fibers are removed by heat (see column 5, lines 5-15). 
	Regarding claim 4, Davis teaches a base structure layer and an abradable layer thereon, the combination of which would form an interface. Davis teaches that loops couple the two layers and extend across the interface. These loops constitute a third ceramic fiber that extends across the interface and is positioned in the abradable layer. 
	Regarding claim 5, the Freeman blade track component is an annulus (see Fig. 15), and thus when modifying Davis in view of Freeman to form this component, the resultant method would include a step of forming such a shape. 
	Regarding claim 6, the Freeman blade track component can comprise a shape such that two differing radii are present in different portions (see Figs. 8-11, cross section of blade track segment). 
	Regarding claim 7, Davis et al teaches a turbine shroud component comprising a two-layer structure, said structure having a base structure (layer) and an abradable coating. Said base structure is formed by preparing a preform of ceramic fibers (see column 3, lines 10-15) that can be stacked (see Fig. 6, items 42 and 46 and column 1, lines 5-15). A secondary porous layer formed by ceramic fibers is coupled to said base structure so as to form an abradable coating (see column 4, lines 40-45). The coupling by loops forms a unified porous preform. After formation of the aforementioned two layers, the fibrous preforms are infiltrated (see column 4, lines 45-65 and claim 5). Infiltration of both layers together can constitute infiltrating the first (base) porous preform layer with a first ceramic matrix material and infiltrating the second porous preform layer with a second ceramic matrix material because there is no indication that the material materials cannot be the same material. 
	As such, the Davis method meets each process limitation of instant claim 7 but does not teach that the structural (base) layer and the abradable layer form a blade track. However, it would have been obvious to one of ordinary skill in the art to modify Davis in view of Freeman et al in order to form such a blade track structure using the Davis method because Freeman teaches a machinable CMC insert made from similar infiltration method of fiber preforms, and teaches that such a CMC part can be used equivalently for seals such as those taught by Davis, as well as for blade track components (see paragraph 0003 and 0049). This teaching would indicate to one of ordinary skill in the art that methods such as those taught by Davis were known in the art to be useable to make blade tracks and well as to make seals. Thus, the prior art indicates that blade tracks and seals could be manufactured equivalently in order to achieve equivalent and expected results. The choice of forming a blade track would then be advantageously made in order to produce a known product by a known method, which would be beneficial in terms of diversifying the products able to be made. Each limitation of instant claim 7 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 8, the Davis method can involve incorporation of discontinuous fibers (see claim 3). 
	Regarding claim 10, Davis teaches that the inventive method can comprise a step of adding carbon fibers that are thereafter removed. These are fugitive fibers. Davis teaches that the carbon fibers are removed by heat (see column 5, lines 5-15). 
	Regarding claim 11, the Davis method can involve incorporation of discontinuous fibers (see claim 3).
Regarding claim 12, the Freeman blade track component is an annulus (see Fig. 15), and thus when modifying Davis in view of Freeman to form this component, the resultant method would include a step of forming such a shape.
Regarding claim 21, Davis teaches that the abradable layer can be made using a lower density fiber preform (see Abstract).
Allowable Subject Matter
10.	Claims 9, 13, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a method meeting each limitation of instant claim 7, and wherein a fiber chopping step according to instant claim 9 is included. The prior art also does not teach or suggest a method meeting each limitation of instant claim 7, and wherein the produced blade track is coupled to a second blade track according to each step of instant claim 13. The prior art further does not teach or suggest a method according to instant claim 1, and wherein the abradable layer has multiple differing sections according to instant claim 22, or wherein the first and second matrix ceramic materials differ from one another and the ceramic fibers are oxide fibers meeting the limitations of instant claim 23. 
Conclusion
11.	Claims 1-8, 10-12, and 21 are rejected. Claims 9, 13, and 22-24 are objected to. 
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW2 June 2021